Affirmed and Memorandum Opinion filed August 28, 2003








Affirmed and Memorandum Opinion filed August 28, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00244-CR
____________
 
JOHN CHARLES DOSS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No. 906,409
 

 
M
E M O R A N D U M   O P I N I O N
After a trial to the court, appellant was convicted of the
felony offense of driving while intoxicated as a third offender.  On February 24, 2003, the trial court
sentenced appellant to confinement for thirty years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a timely notice of appeal.




Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
A copy of counsel=s brief was delivered to appellant.  Appellant was advised of the right to examine
the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 28, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore. 
Do Not Publish C Tex. R.
App. P. 47.2(b).